DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 15, 18, 23, 35-38, 40-42, 51, 57, 62, 64-67, 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker (WO 2007/021980 A2) in view of Cook et al. (PGPub US 2016/0027425).
Regarding applicants’ claims 3, 38, 40, and 41, Whitaker discloses a compositionally modulated composite material comprising nanolaminate layers deposited on an open void structure of a porous substrate (paragraph 0009) however Whitaker does not appear to explicitly disclose the substrate to comprise a lattice structure comprising a plurality of interconnected struts forming polyhedrons in a series that extends in three dimensions.  However Cook et al. disclose a lattice structure including unit cells which have a plurality of struts which absorb loads (paragraph 0006).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the lattice structure of Cook et al. as the open void structure for the composite of Whitaker in order to provide a structure which absorbs loads and which is configurable based on functional requirements (paragraphs 0088-0095).  Whitaker disclose a compositionally modulated structure comprising alternating layers of Ni rich and Fe rich layers having greater than 2.0 interfaces per micrometer (figure 5D).  Given a difference in the ratio of iron to nickel in each of the alternating layers the intermetallic makeup of NiFe of each of the layers would be different. 
With regards to the material being a metal nanolaminate material the nanolaminate layers of Whitaker are metal and therefore the compositionally modulated composite material comprises a metal nanolaminate material.
Regarding applicants’ claim 4, the articles of Whitaker are useful in array of advanced material applications including for example ballistic and aircraft applications (paragraph 0003).  When utilized in an application specific device the composite material would place the composite material on another surface and therefore on the surface of a workpiece such as in the manufacture of ballistic or aircraft components (the surface being the workpiece).
Regarding applicants’ claim 15, Cook et al. disclose octahedral configurations (figure 45 and paragraphs 0074-0077).
Regarding applicants’ claim 18, Cook et al. disclose the use of hollow struts (paragraph 0069).
Regarding applicants’ claim 23, Cook et al. disclose that the strut dimensions may form a gradient globally within the structure (paragraph 0086), ‘dimensions’ are understood to include the thickness of the struts.
Regarding applicants’ claim 35, Whitaker disclose that the layers may comprise particles having different sized particles and that the average grain size ranges form 1nm to 200nm (paragraph 0011 and paragraph 0017).  One of ordinary skill in the art would have found it obvious to select from the particle and grain sizes disclosed by Whitaker for the particles in the modulated composition including grain sizes which are different.
Regarding applicants’ claim 37, Whitaker disclose then nanolaminates to exhibit an enhancement hardness which is not achievable by the same materials at greater length scales the enhancement being the result of a super modulus effect (paragraph 0044).  Given the nanolaminate has layers on a scale less than the 5000nm claimed with regards to the grain size, there is sufficient evidence such that once of ordinary skill in the art would reasonably expect the enhanced hardness to exceed that of a material having the same average composition with a grain size of 50000 nm as claimed.  With regards to the degree of twinning, nickel rich and iron rich layers have distinct compositions with distinct properties and therefore a degree of twinning sufficient to meet applicants’ claimed requirements.
Regarding applicants’ claim 42, Whitaker do not disclose or suggest the presence of void space in the plaiting layers and therefor is nothing or record such that one of ordinary skill in the art would expect an appreciable level of porosity in the nanolaminate, therefore the nanolaminate is understood to have a density meeting the claimed requirement of at least 60%.
Regarding applicants’ claim 51, Cook et al. disclose highly porous structures (figures 44-49) where Whitaker disclose the deposited material to fill as low as 10% of the accessible interior void structure (paragraph 0011), and further that the porous substrate can include a relatively large amount of accessible interior void space for example 40% by volume, 50% by volume, 60% by volume (paragraph 0056).  One of ordinary skill in the art would have found it obvious to select a porous substrate having a void volume consistent with the disclosures of Cook et al. and Whitaker including void volumes that fall within the claimed range of at least 40%.
Regarding applicants’ claim 55, where iron and nickel are used both materials are conduction and are suitable for plating of the subsequent layer, therefore the first layer deposited meets the requirement of a conductive strike layer.
Regarding applicants’ claims 57, 62, and 64-67, the articles of Whitaker are useful in array of advanced material applications including for example ballistic and aircraft applications (paragraph 0003).  When utilized in an application specific device the composite material would place the composite material on another surface such as a casing or skin (sheets), thereby contacting one or more vertices of the interconnected struts.  Given the size and complexity of the lattice structure one or more struts would be oriented in a manner that complies with applicants’ claimed orientations (See Cook et al. at figure 45).  Whatever orientation the polyhedron is relative to the sheet there are a number of struts at angles which are right angles or acute angles or angles so close to the claimed angles as to fail to establish a patentable distinctions.  With regards to the number of sheets one of ordinary skill in the art would have found it obvious to select a number of sheets based on the end applicants such as the use of more than one sheet in manufacture of structural panels (sandwich structures).
Regarding applicants’ claim 86, Whitaker does not appear to explicitly limit the number of compositions in the modulated structure.  Further where nickel rich and iron rich layers are alternately plated, the interface at which the layers are alloyed is a layer having a composition distinct form either the nickel rich or iron rich layers. 
Regarding applicants’ claim 87, a nickel rich layer has a composition distinct from an iron rich layer (figure 5D).
Regarding applicants’ claim 88, Whitaker depict alternating nickel and iron rich layers where the number of layers is at least 50 (figure 5D).

Response to Amendment and Arguments
	Applicants’ arguments filed June 15, 2022 have been considered but have not been found to be persuasive.
	Applicants argue that Whitaker does not teach a metal nanolaminate material having a lattice structure and that Cook et al. is silent with regards to the metal plating or coating itself having a lattice structure as claimed.  However Cook et al. disclose a lattice structure including unit cells which have a plurality of struts which absorb loads (paragraph 0006), including for example octahedral configurations including interconnected struts #138 (figure 45 and paragraphs 0074-0077).  With regards to the geometrical configuration of the coated structure, Cook et al. disclose metal palings and other conformal coatings (paragraph 0076). Conformal coatings ‘conform’ to the surface on which they plated preserving the shape and angles of the substrate on which they are formed.  Additionally Whitaker disclose electroplating into an open and accessible void structure (paragraph 0009), such that the electrodeposited material fills as little as 10% of the void structure (paragraph 0011).   Given that the structure of cook is configured to receive conformal platings, and that modulated material of Whitaker is deposited onto the structure, the resulting nanolaminte would be expected to reflect the configuration of the substrate.  In the case of a polyhedral structure, such as those having an octahedral unit cells, the nanolaminate structure would be reasonably expected to conform to the surface on which it is deposited and therefore be a metal nanolaminate material. Further there is no evidence or reasonable expectation that the deposition of the nanolaminate material would take on a shape other than that of the substrate on which it is deposited.  Absent a showing, or persuasive resonated argument, that the modified compositionally modulated composite of Whitaker would not have a configuration meeting the claimed requirements, the combination of Whitaker and Cook et al. is found to result in a structure satisfying the presently claimed requirements.  For these reasons and for those reasons as presented in the rejections above, the rejections of record are found to be proper and have been maintained.  This action is NON-FINAL. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784